Per Curiam,
A careful examination of this case has failed to convince us that the learned judge erred, either in his answers to points, or in his general charge. Nor are we able to see any valid objection to the testimony of Albert W. Holthouse, referred to in the fifth specification. The witness was called in rebuttal, and the objection was made that having substantially testified to the same matters in his examination in chief, it was not competent to call him in rebuttal, and go over the same ground again. It is true, a portion of his testimony in rebuttal had already been given in chief, but not all of it. The objection is purely technical-and not ground for reversal.
*48The fourth specification does not conform to the rules of court, and will not be considered.
We think it was competent for the plaintiff to prove that he had paid the taxes for 1886, 1887 and 1888.
Judgment affirmed.